



Exhibit 10.1
ORBITAL ATK, INC.
EXECUTIVE OFFICER INCENTIVE PLAN
(EFFECTIVE AS OF MAY 4, 2016)
SECTION 1.PURPOSE AND EFFECTIVE DATE
1.1    Purpose of this Plan. The Orbital ATK, Inc. Executive Officer Incentive
Plan (the “Plan”) is intended to provide incentive compensation to executive
officers of Orbital ATK, Inc. (the “Company”) in accordance with the Company’s
“pay-for-performance” philosophy by linking awards payable under this Plan to
company, business unit and/or individual performance. Awards under the Plan are
intended to qualify as “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code (as defined in Section 2.1).
1.2    Effective Date. This Plan is effective as of May 4, 2016 (the “Effective
Date”), subject to approval by the stockholders of the Company in accordance
with applicable law.
SECTION 2.    DEFINITIONS
2.1    Definitions. The following capitalized terms used in this Agreement will
have the meanings set forth below:
(a)    “Actual Award” means as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period. Each Actual Award will
be determined pursuant to the provisions of Section 3.6.
(b)    “Board” means the Board of Directors of the Company.
(c)    “Cause” means the occurrence of any of the following:
(i)
Participant willfully and repeatedly fails to substantially perform
Participant's duties with the Company in accordance with the instructions of the
Board or the executive officers to whom Participant reports (other than any such
failure resulting from Participant's incapacity due to physical or mental
illness), which failure continues for 30 days unabated after a demand for
substantial performance is delivered to Participant by the Board that
specifically identifies the manner in which the Board believes that Participant
has not substantially performed Participant's duties,

(ii)
Participant willfully engages in gross misconduct materially and demonstrably
injurious to the Company, monetarily or otherwise,

(iii)
Participant engages in fraud, misappropriation or embezzlement of funds or
property of the Company,



 
1
 




--------------------------------------------------------------------------------




(iv)    Participant’s conviction of a felony or entrance of a plea of guilty
    or nolo contendere to a felony, or
(v)    Participant’s conviction of any crime involving fraud,     embezzlement,
or moral turpitude or the entrance of a plea of guilty or nolo contendere to
such a crime.
(d)    For purposes of this Section 2.1(e), an act or failure to act on
Participant’s part shall be considered “willful” if done or omitted to be done
by Participant other than in good faith and without reasonable belief that
Participant's action or omission was in the best interest of the Company. “Code”
means the Internal Revenue Code of 1986, as amended from time to time.
(e)    “Committee” means (i) the Compensation and Human Resources Committee of
the Board or any successor committee appointed by the Board to administer the
Plan, or a subcommittee thereof.
(f)    “Covered Employee Participant” means any Participant who is reasonably
expected to be a “covered employee” within the meaning of Section 162(m)(3) of
the Code with respect to any Performance Period in which the Company would be
entitled to take a compensation deduction for an Actual Award to such
Participant (determined without regard to the limitation on deductibility
imposed by Section 162(m) of the Code). The determination of “Covered Employee
Participant” is also made without regard to any deferral of the Actual Award
payment date under the Company’s Nonqualified Deferred Compensation Plan.
(g)    “Covered Employee Performance Goals” means objective and measurable
performance goals determined by the Committee, in its discretion, to be
applicable to a Covered Employee Participant for a Performance Period. As
determined by the Committee, the Covered Employee Performance Goals for any
award may provide for a targeted level or levels of achievement using one or
more of the following measures: (i) sales or revenues (including, without
limitation, sales or revenue growth); (ii) gross profit; (iii) income before
interest and taxes; (iv) income before interest, taxes, depreciation and
amortization; (v) net income; (vi) net income from operations; (vii) operating
results excluding pension mark-to-market; (viii) earnings per Share; (ix) return
measures (including, without limitation, return on assets, capital, invested
capital, equity, sales or revenues); (x) productivity ratios; (xi) expense or
cost reduction measures; (xii) margins; (xiii) operating efficiency;
(xiv) market share; (xv) orders; (xvi) customer satisfaction; (xvii) working
capital targets; (xviii) budget comparisons; (xix) implementation or completion
of specified projects or processes or the attainment of strategic or operational
objectives; (xx) the formation of joint ventures, business divestitures and
acquisitions, establishment of research or development collaborations or the
completion of other transactions; (xxi) cash flow (including, without
limitation, operating cash flow, free cash flow and cash flow return on equity);
(xxii) Share price (including, without limitation, growth in Share price and
total stockholder return); (xxiii) profitability of an identifiable business
unit or product; (xxiv) economic profit or


 
2
 




--------------------------------------------------------------------------------




economic value added; (xxv) cash value added; (xxvi) backlog; or
(xxvi) Individual Objectives. The foregoing measures may relate to the Company,
one or more of its subsidiaries or one or more of its business groups, divisions
or units, or any combination of the foregoing, and may be applied on an absolute
basis and/or be relative to one or more peer group companies or indices, or any
combination thereof, all as the Committee shall determine. The Covered Employee
Performance Goals may differ from Covered Employee Participant to Covered
Employee Participant and from award to award.
(h)     “Disability” or “Disabled” will have the meaning given to such term in
the Company’s governing long-term disability plan or, if no such plan exists,
such term will mean total and permanent disability as determined under the rules
of the Social Security Administration.
(i)    “Eligible Employee” means any executive officer of the Company.
(j)    “Fiscal Year” means the fiscal year of the Company.
(k)    “Individual Objectives” means as to a Participant for any Performance
Period, objective and measurable individual performance goals approved by the
Committee in its discretion.
(l)    “Maximum Award” means as to a Covered Employee Participant for any Fiscal
Year, the lesser of (i) the maximum award payable under this Plan for any such
Fiscal Year or (ii) $5,000,000.
(m)    “Other Participant” means a Participant who is not a Covered Employee
Participant.
(n)    “Other Participant Performance Goals” means the performance goals
determined by the Committee, in its discretion, to be applicable to an Other
Participant for a Performance Period. As determined by the Committee, the Other
Participant Performance Goals may provide for a targeted level or levels of
achievement using one or more of the Covered Employee Performance Goals or any
other performance measures. The Other Participant Performance Goals may differ
from Other Participant to Other Participant and from award to award.
(o)    “Participant” means as to any Performance Period, an Eligible Employee
who has been selected by the Committee for participation in this Plan for such
Performance Period.
(p)    “Payout Formula” means as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 3.3 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.


 
3
 




--------------------------------------------------------------------------------




(q)    “Performance Goal” means a Covered Employee Performance Goal or an Other
Participant Performance Goal, as the case may be.
(r)    “Performance Period” means any Fiscal Year or other period determined by
the Committee pursuant to Section 3.2(a) over which achievement of Performance
Goals will be measured. A Performance Period may be a one‑year period or any
longer or shorter period, and may differ from Participant to Participant and
from award to award.
(s)    “Retirement” means the voluntary retirement of a Participant pursuant to
the terms of any retirement plan of the Company.
(t)    “Shares” means shares of the Company’s common stock.
(u)    “Termination of Service” means a cessation of the employee-employer
relationship between an Eligible Employee and the Company for any reason,
including, without limitation, a termination by resignation, discharge, death,
Disability, Retirement, or the sale of any subsidiary or other affiliate of the
Company or the sale of a business unit or division of the Company, but excluding
any such termination where there is a simultaneous reemployment by the Company
or any subsidiary or other affiliate of the Company.
2.2    Financial and Accounting Terms. Except as otherwise expressly provided or
unless the context otherwise requires, financial and accounting terms
(including, without limitation, terms contained in the definition of “Covered
Employee Performance Goals” set forth in Section 2.1 and in Section 3.2(c)) are
used as defined for purposes of, and shall be determined in accordance with,
generally accepted accounting principles in the United States (or other
applicable accounting standards) and derived from the consolidated financial
statements of the Company prepared in the ordinary course of business and filed
with the Securities and Exchange Commission.
SECTION 3.    SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
3.1    Selection of Participants. The Committee, in its sole discretion, will
select the Eligible Employees of the Company who will be Participants for any
Performance Period. Participation in this Plan is in the sole discretion of the
Committee, and on a Performance Period by Performance Period basis. Accordingly,
an Eligible Employee who is a Participant for a given Performance Period is in
no way guaranteed or assured of being selected for participation in any
subsequent Performance Period.
3.2    Determination of Performance Period and Performance Goals.
(a)    The Committee, in its sole discretion, will determine the Performance
Period applicable to awards made to Participants under this Plan.


 
4
 




--------------------------------------------------------------------------------




(b)    The Committee, in its sole discretion, will establish the Performance
Goals for each Participant for each Performance Period. Such Performance Goals
will be set forth in writing.
(c)    The Committee, in its sole discretion, and in a manner that complies with
Section 162(m), may specify that the achievement of the Performance Goals will
be determined without regard to the negative or positive effect of certain
events, including, without limitation, any of the following: (i) charges for
extraordinary items and other unusual and/or non-recurring items of loss or
gain; (ii) asset impairments; (iii) litigation or claim judgments or
settlements; (iv) changes in the Code or tax rates; (v) changes in accounting
principles; (vi) changes in other laws or regulations affecting reported
results; (vii) charges relating to restructurings, discontinued operations,
severance and contract termination and other costs incurred in rationalizing
certain business activities; (viii) gains or losses from the acquisition or
disposition of businesses or assets or from the early extinguishment of debt;
and (ix) foreign currency exchange gains or losses.
3.3    Determination of Payout Formula. The Committee, in its sole discretion,
will establish a Payout Formula for purposes of determining the Actual Award (if
any) payable to each Participant for each Performance Period. Each Payout
Formula will (a) be in writing and (b) provide for the payment of a
Participant’s Actual Award based on whether or the extent to which the
Performance Goals for the Performance Period are achieved. Notwithstanding the
foregoing, in no event will a Covered Employee’s Actual Award for any
Performance Period exceed his or her Maximum Award.
3.4    Determination of Maximum Awards for Covered Employee Participants. The
Committee, in its sole discretion, will establish a Maximum Award for each
Covered Employee Participant (subject to the limit set forth in Section 2.1(l)).
Each Participant’s Maximum Award will be set forth in writing.
3.5    Date for Determinations. The Committee will make all determinations with
respect to awards to Covered Employee Participants under Sections 3.1, 3.2, 3.3
and 3.4 on or before the earlier of (i) the 90th day after the beginning of the
Performance Period or (ii) the date immediately before 25% of the Performance
Period has been completed..
3.6    Determination of Actual Awards.
(a)    After the end of each Performance Period, the Committee will certify in
writing the extent to which the Performance Goals applicable to each Participant
for such Performance Period were achieved or exceeded. The Actual Award for each
Participant will be determined by applying the Payout Formula to the level of
actual performance that has been certified by the Committee.
(b)    Notwithstanding anything to the contrary in this Plan, in determining the
Actual Award for any Covered Employee Participant, the Committee, in its sole
discretion, may reduce the award payable to any Covered Employee Participant
below the award which otherwise would be payable under the Payout Formula.


 
5
 




--------------------------------------------------------------------------------




(c)    Notwithstanding anything to the contrary in this Plan, in determining the
Actual Award for any Other Participant, the Committee, in its sole discretion,
may increase or reduce the award payable to any Other Participant above or below
the award which otherwise would be payable under the Payout Formula.
SECTION 4.    PAYMENT OF AWARDS
4.1    Continued Employment. Except as otherwise determined by the Committee or
provided in Section 4.5, no Actual Award will be paid under this Plan with
respect to a Performance Period to any Participant who has a Termination of
Service prior to the last day of such Performance Period.
4.2    Form of Payment. Each Actual Award will be paid to the Participant in
cash or Shares. Any Shares awarded to a Participant under this Plan will be
granted and issued pursuant to the Company’s 2015 Stock Incentive Plan (which
has been approved by the Company’s stockholders), or any other equity
compensation plan approved by the stockholders of the Company in the future.
4.3    Timing of Payment. Payment of each Actual Award will be made as soon as
administratively feasible following the determination by the Committee pursuant
to Section 3.6 of the Plan after the end of the applicable Performance Period;
provided, however, that, in no event will an Actual Award be paid later than 75
days after the end of such Performance Period, unless a timely election was made
under the Company’s Nonqualified Deferred Compensation Plan. As permitted by the
Committee, a Participant may, in accordance with section 409A of the Code,
voluntarily defer receipt of an award in the form of cash under the terms of the
Company’s Nonqualified Deferred Compensation Plan.
4.4    Awards Payable from Company’s General Assets. Each Actual Award that may
become payable under this Plan will be paid solely from the general assets of
the Company. Nothing in this Plan will be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor of the Company.
4.5    Payment in the Event of Termination of Service. Except as otherwise
determined by the Committee and notwithstanding the provisions of Section 4.1:
(a)    if a Participant dies prior to the last day of a Performance Period
during which he or she would have earned an Actual Award, such Participant’s
beneficiary (or, if the Participant has not designated a beneficiary, such
Participant’s estate) will be entitled to receive the Actual Award, adjusted on
a pro rata basis to reflect the number of days the Participant was employed by
the Company during such Performance Period; provided, however, that a
Participant must be employed by the Company continuously for at least 90 days
during a Performance Period in order for such Participant’s beneficiary or
estate to be eligible to receive an Actual Award with respect to such
Performance Period (unless otherwise determined by the Committee).


 
6
 




--------------------------------------------------------------------------------




(b)    if a Participant has a Termination of Service due to Disability or
Retirement prior to the last day of a Performance Period during which he or she
would have earned an Actual Award, such Participant will be entitled to receive
the Actual Award, adjusted on a pro rata basis to reflect the number of days the
Participant was employed by the Company during such Performance Period;
provided, however, that a Participant must be employed by the Company
continuously for at least 90 days during a Performance Period in order for such
Participant to be eligible to receive an Actual Award with respect to such
Performance Period (unless otherwise determined by the Committee).
(c)    if a Participant’s employment is terminated during a Performance Period
due to an involuntary Termination of Service by the Company without Cause, or,
if such Participant is demoted during such Performance Period so that he or she
is no longer an Eligible Employee and is therefore unable to participate in this
Plan for the remainder of the Performance Period, such Participant will be
entitled to receive the Actual Award, adjusted on a pro rata basis to reflect
the number of days the Participant was employed by the Company or participated
in this Plan (as applicable) during such Performance Period; provided, however,
that a Participant must be employed by the Company continuously for at least 90
days during a Performance Period in order for such Participant to be eligible to
receive an Actual Award with respect to such Performance Period (unless
otherwise determined by the Committee).
SECTION 5.    ADMINISTRATION
5.1    Committee is the Administrator. This Plan will be administered by the
Committee. The Committee will consist of not less than two members of the Board.
The members of the Committee will be appointed from time to time by, and serve
at the pleasure of, the Board. Each member of the Committee must qualify as an
“outside director” within the meaning of Section 162(m) of the Code and the
underlying regulations.
5.2    Committee Authority. The Committee will administer this Plan in
accordance with its provisions. The Committee will have full power and authority
to (a) determine which Eligible Employees will be granted awards, (b) prescribe
the terms and conditions of awards, (c) interpret this Plan and any awards,
(d) adopt rules for the administration, interpretation and application of this
Plan as are consistent with the terms hereof, and (e) interpret, amend or revoke
any such rules.
5.3    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of this Plan will be final, conclusive and binding on
all persons and will be given the maximum deference permitted by law.
SECTION 6.    AMENDMENT, TERMINATION AND DURATION
6.1    Amendment or Termination. The Committee, in its sole discretion, may
amend or terminate this Plan at any time and for any reason; provided, however,
that in no event will the Committee amend this Plan to the extent such amendment
would cause the amounts payable


 
7
 




--------------------------------------------------------------------------------




under this Plan to Covered Employee Participants for a particular Performance
Period to fail to qualify as “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code. The amendment or termination of this
Plan will not, without the consent of a Participant, materially and adversely
alter or impair any rights or obligations under any Actual Award theretofore
earned by such Participant unless such impairment is determined by the Committee
to be in the best interests of the Participants. No award may be granted during
any period after termination of this Plan.
6.2    Duration of this Plan. Subject to the Committee’s right to amend or
terminate this Plan in accordance with Section 6.1, the Plan will terminate on
the date five years after the Effective Date (the “Termination Date”). Awards
granted to Participants on or prior to the Termination Date will remain in full
force and effect after the Termination Date in accordance with the terms
thereof, but no new awards may be granted after the Termination Date.
SECTION 7.    GENERAL PROVISIONS
7.1    Tax Withholding. The Company will withhold all applicable taxes from any
Actual Award, including any federal, state and local taxes.
7.2    No Effect on Employment or Service. Subject to Section 4.5(c), nothing in
this Plan will interfere with or limit in any way the right of the Company to
terminate any Participant’s employment or service at any time, with or without
Cause. For purposes of this Plan, transfer of employment of a Participant
between the Company and any one of its subsidiaries or affiliates (or between
such subsidiaries or affiliates) will not be deemed a Termination of Service.
Employment with the Company is on an at-will basis only.
7.3    Participation. No Eligible Employee will have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award. There is no obligation for uniformity of treatment of
Eligible Employees, Participants or holders or beneficiaries of Actual Awards.
7.4    Clawback. Actual Awards under this Plan are subject to the Company’s
executive compensation recoupment policy, as in effect from time to time.
7.5    Successors. All obligations of the Company under this Plan with respect
to awards granted hereunder will be binding on any successor to the Company,
whether any such succession is the result of a direct or indirect purchase,
merger, consolidation of the Company, acquisition of all or substantially all of
the business or assets of the Company, or otherwise.
7.6    Beneficiary Designations. If permitted by the Committee, a Participant
under this Plan may name a beneficiary or beneficiaries to whom any Actual Award
will be paid in the event of the Participant’s death. In the absence of any such
designation, any awards remaining unpaid at the Participant’s death will be paid
to the Participant’s estate.
7.7    Nontransferability of Awards. No award granted under this Plan may be
sold, transferred, pledged or assigned, other than by will, by the laws of
descent and distribution, or to


 
8
 




--------------------------------------------------------------------------------




the limited extent provided in Section 7.5. All rights with respect to an award
granted to a Participant will be available during his or her lifetime only to
the Participant.
7.8    Severability. In the event any provision of this Plan is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of this Plan, and this Plan will be construed and enforced as if
the illegal or invalid provision had not been included.
7.9    Requirements of Law. The granting of awards under this Plan will be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
7.10    Governing Law. This Plan and all awards will be construed in accordance
with and governed by the laws of the State of Delaware, but without regard to
its conflict of law provisions.
7.11    Rules of Construction. Captions are provided in this Plan for
convenience only, and captions will not serve as a basis for interpretation or
construction hereof. Unless otherwise expressly provided or unless the context
otherwise requires, the terms defined in this Plan include the plural and the
singular.




 
9
 


